        Case 4:19-cv-00028-BMM Document 9 Filed 04/10/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 INDIGENOUS ENVIRONMENTAL                       CV-19-28-GF-BMM
 NETWORK and NORTH COAST
 RIVERS ALLIANCE,                               ORDER

 Plaintiffs,

 vs.

 PRESIDENT DONALD J. TRUMP,
 UNITED STATES DEPARTMENT
 OF STATE; MICHAEL R. POMPEO,
 in his official capacity as U.S.
 Secretary of State; UNITED STATES
 ARMY CORPS OF ENGINEERS;
 LT. GENERAL TODD T.
 SEMONITE, Commanding General
 and Chief of Engineers; UNITED
 STATES FISH AND WILDLIFE
 SERVICE, a federal agency; GREG
 SHEEHAN, in his official capacity as
 Acting Director of the U.S. Fish and
 Wildlife Service; UNITED STATES
 BUREAU OF LAND
 MANAGEMENT, and DAVID
 BERNHARDT, in his official
 capacity as Acting U.S. Secretary of
 the Interior,

 Defendants.

       Plaintiffs, have moved for admission of Stephanie L. Clarke (Ms. Clarke),
(Doc. 8), to practice before this Court in this case with James A. Patten, Esq. to


                                        -1-
       Case 4:19-cv-00028-BMM Document 9 Filed 04/10/19 Page 2 of 2

act as local counsel. Ms. Clarke’s application appears to be in compliance with
L.R. 83.1(d).

      IT IS HEREBY ORDERED:

      Plaintiffs’ motion to allow Ms. Clarke to appear on their behalf (Doc. 8) is
GRANTED on the following conditions:

      1. Local counsel, will be designated as lead counsel or as co-lead counsel
with Ms. Clarke. Ms. Clarke must do her own work. She must do her own
writing, sign her own pleadings, motions, briefs and other documents served or
filed by her, and, if designated co-lead counsel, must appear and participate
personally in all proceedings before the Court. Local counsel, shall also sign such
pleadings, motions and briefs and other documents served or filed.

      2. Admission is not granted until Ms. Clarke, within fifteen (15) days from
the date of this Order has filed an acknowledgment and acceptance of her
admission under the terms set forth above.

      3. Admission is personal to Ms. Clarke.

      DATED this 10th day of April, 2019.




                                       -2-
